Citation Nr: 0016031	
Decision Date: 06/16/00    Archive Date: 06/22/00

DOCKET NO.  99-04 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Eligibility for Department of Veterans Affairs (VA) benefits.


ATTORNEY FOR THE BOARD

G. A. Wasik, Associate Counsel


INTRODUCTION

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Manila, Philippines, VA Regional Office 
(RO), which found that the appellant had no recognized 
military service with the Armed Forces of the United States 
and was not eligible for VA benefits.



FINDING OF FACT


The United States Army Reserve Personnel Center (ARPERCEN) 
has certified that the appellant had no service as a member 
of the Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the United States Armed Forces.


CONCLUSION OF LAW

The criterion of "veteran" for purposes of entitlement to VA 
benefits has not been met.  38 U.S.C.A. §§ 101(2), 107 (West 
1991 & Supp. 1999); 38 C.F.R. §§ 3.1(d), 3.8, 3.203 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant contends that he is eligible for VA benefits 
based on his guerrilla service in the Philippines during 
World War II.

The United States will pay compensation to any "veteran" 
disabled by disease or injury incurred in or aggravated by 
active military service, who was discharged or released under 
conditions other than dishonorable from the period of service 
in which the disease or injury was incurred, provided the 
disability is not the result of the person's own willful 
misconduct. 38 U.S.C.A. § 1110 (West 1991).  The law also 
authorizes payment of a pension to a "veteran" who has the 
requisite service.  38 U.S.C.A. § 1521 (West 1991).  The term 
"veteran" means a person who served in the active military, 
naval or air service and who was discharged or released under 
conditions other than dishonorable.  38 C.F.R. § 3.1(d).  
Service in the Regular Philippine Scouts is included for 
pension, compensation, dependency and indemnity compensation, 
and burial benefits.  38 C.F.R. § 3.8(a).  Service as a 
Philippine Scout in the Regular Army inducted between October 
6, 1945 and June 30, 1947, inclusive, and in the Commonwealth 
Army of the Philippines from and after the dates and hours 
when called into service of the Armed Forces of the United 
States by orders issued from time to time by the General 
Officer, U.S. Army, pursuant to the Military Order of the 
President of the United States dated July 26, 1941, is 
included for compensation benefits, but not for pension 
benefits.  Service department certified recognized guerrilla 
service and unrecognized guerrilla service under a recognized 
commissioned officer, only if the person was a former member 
of the United States Armed Forces (including the Philippine 
Scouts), or the Commonwealth Army, prior to July 1, 1946, is 
included for compensation benefits, but not for pension or 
burial benefits.  38 C.F.R. § 3.8(c) and (d).

As a threshold matter, one claiming entitlement to VA 
benefits must qualify as a claimant by submitting evidence of 
service and character of discharge.  Aguilar v. Derwinski, 2 
Vet. App. 21 (1991); Grottveit v. Brown, 5 Vet. App. 91 
(1993).  For the purpose of establishing entitlement to VA 
benefits, the VA may accept evidence of service submitted by 
a claimant, such as a DD Form 214, Certificate of Release or 
Discharge from Active Duty, or original Certificate of 
Discharge, without verification from the appropriate United 
States service department under the following conditions: (1) 
The evidence is a document issued by the United States 
service department; (2) The document contains needed 
information as to length, time and character of service; and, 
(3) in the opinion of the VA the document is genuine and the 
information contained in it is accurate.  38 C.F.R. § 
3.203(a) (1999).

On correspondence received in August 1997, the appellant 
reported that he served with "B" Company, 1st Battalion, 
under the command of Major Froillan M. Matas, the guerilla 
leader in Midsayap, Cotabato, and also with Lieutenant 
Colonel Wendell W. Fertig of the United States Army.  He 
submitted a copy of a document titled Affidavit Certifying to 
the Fact of Induction and Service Data which was signed by a 
Major in the Philippine Army.  The affiant indicated that he 
was assigned as a commanding officer of Matas Outfit, a duly 
recognized guerilla unit and further reported that he 
personally knew the appellant who was inducted on February 9, 
1943 into "B" Company, 1st Battalion, 3rd Regiment.  The 
affidavit further indicates the appellant was released from 
active duty in August of 1945.  

Associated with the claims file is an Affidavit from Anacleto 
Cinco who attested to the fact that he was a captain and 
commanding officer of the 1st Battalion, 2nd Regiment, 
Philippine Militia Reserve, Matas Outfit, a duly recognized 
guerilla unit.  The affiant further attested to the fact that 
he personally knew the appellant, who was inducted in 
February 1943 and was assigned as a rifleman of "B" 
Company, 1st Battalion, 3rd Regiment, Matas Outfit, Midsayap 
Force and was discharged in August 1945.  

In September 1997, the RO advised the appellant to contact 
the Philippine Veterans Affairs Office or the Non-current 
Records Branch of the Office of the Adjutant General in 
Quezon City to request proof of service.

VA Form 21-526, Veteran's Application for Compensation or 
Pension, dated in March 1998 included the notation that the 
appellant served as a corporal from February 1943 to August 
1945 with "B" Company, 1st Battalion, 3rd Regiment, of Matas 
Outfit, Midsayap Force.  

In an administrative decision dated in April 1998, the RO 
denied the appellant's claim, advising him that his name did 
not appear on the recognized guerrilla roster.

As the service information submitted by the appellant did not 
meet the criteria set out under 38 C.F.R. § 3.203(a), the RO 
requested verification of the appellant's claimed military 
service.  In July 1998, the United States Army Reserve 
Personnel Center (ARPERCEN) notified the RO that the 
appellant had "no service as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas, in 
the service of the United States Armed Forces."

In March 1999, the RO requested further verification of the 
appellant's claimed military service based on the alternative 
spellings of the appellant's name.  In July 1998, ARPERCEN 
responded to the RO's request by noting no change was 
warranted in the prior negative report dated in May 1998.  

The appellant was scheduled to appear for a Travel Board 
hearing in June 1999, but he failed to report for the 
hearing.  

The Board notes that the record lacks acceptable 
documentation of service that would qualify the appellant for 
VA benefits.  Nor has he provided, via his own statements, 
Philippine documentation or lay statements from his former 
comrades-in-arms, any further information different from that 
previously submitted to ARPERCEN, which would warrant a 
request for re-certification.  See Sarmiento v. Brown, 7 Vet. 
App. 80 (1994).  Accordingly, the VA has fulfilled its duty 
under 38 C.F.R. § 3.203(c).

The United States Court of Appeals for Veterans Claims has 
held that the "VA is prohibited from finding, on any basis 
other than a service department document, which VA believes 
to be authentic and accurate, or service department 
verification, that a particular individual served in the U.S. 
Armed Forces."  Duro v. Derwinski, 2 Vet. App. 530, 532 
(1992).  In addition, we note that "service department 
findings are binding on the VA for purposes of establishing 
service in the U.S. Armed Forces."  Id.; see also Dacoron v. 
Brown, 4 Vet. App. 115, 120 (1993).  Thus, on the basis of 
the evidence of record, there is no demonstration of 
qualifying military service in this case.  Rather, ARPERCEN 
has specifically indicated that the appellant has no verified 
service for VA purposes.  Inasmuch as the United States 
service department's verification of the appellant's service 
is binding on the VA, the Board concludes that the appellant 
is not considered a "veteran" for purposes of entitlement to 
VA benefits and has not attained status as a claimant.  
Therefore, the appellant's claim for entitlement to VA 
benefits must be denied as a matter of law.  See Sabonis v. 
Brown, 6 Vet. App. 426 (1994).





ORDER

The appeal for basic eligibility for VA benefits is denied.




		
	JANE E. SHARP 
	Member, Board of Veterans' Appeals

 

